Upon Opening the Matter unto this Court by Mr. Parsons on behalf of the Complainant, It was prayed, that the Complainant (having exhibited his Bill against the Defendants into this Court to be releived for the Matters *512therein contained) may have an Injunction to be awarded against the said Defendants to stay the Sale of certain Lands mentioned in the Plaintiff’s Bill Seized on an Execution grounded on a Judgment obtained by the Defendants Jane Price Hopkin Price and John Remington 57 in an Action brought by them as Executrix and Executors of Rice Price deceased against the Defendants Cholmondely Dering and Elizabeth his Wife Administratrix of George Bellinger deceased; Whereupon and on hearing of Mr. Leigh of Counsel with the Defendants, and duly Considering what was alledged by Counsel on all sides, The Court is of Opinion, and so doth Order, That on the Complainant’s Swearing to the truth of the Allegations contained in his said Bill That an Injunction do issue immediately to stay the Sale of the said Lands directed to the Provost Marshal, and to the Defendants Jane Price Hopkin Price and John Remington their Counsellors Sollicitors Attorneys and Agents until the hearing of this Cause or other Order of this Court to the contrary, And further that the Complainanant shall pay into Court the Sum mentioned in-the said Judgment at Law as aforesaid, if the Court upon further Consideration of the matter shall think fit to order the same.
Alexr Stewart Register in Chancery

 John Remington, attorney at law, was commissioned in 1736 to practice in the court of common pleas, Charleston. For a number of years he was register of St. Philip’s Church, and at the time of his death in 1775 he was a notary public. (McCrady, S. C. under the Royal Government, p. 481; St. Philip’s Register, 2720-275#; SCHGM, X, 222.)